Citation Nr: 1018983	
Decision Date: 05/24/10    Archive Date: 06/04/10

DOCKET NO.  06-39 722	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Roanoke, Virginia


THE ISSUE

Entitlement to service connection for tinnitus, to include as 
secondary to the service-connected residuals of prostate 
cancer.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Nigam, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1969 to March 
1971.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision, dated in May 2005, 
by the VA RO in Roanoke, Virginia, which, inter alia, denied 
entitlement to service connection for tinnitus.  

Of preliminary importance, the Board notes that during the 
course of his appeal, the Veteran made multiple requests to 
attend a hearing before a Veterans Law Judge, but has 
withdrawn these requests, including in February 2008 and in 
March 2010.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran 
if further action is required.


REMAND

The Veteran contends that he currently suffers from bilateral 
tinnitus which developed as a result of loud noise exposure 
in service.  More recently, in a VA Form 9, Appeal to Board 
of Veterans' Appeals, received in December 2006, the Veteran 
has asserted that his bilateral tinnitus is the result of a 
surgery he underwent to treat his service-connected residuals 
of prostate cancer.  

The Board notes that the Veteran is competent to testify as 
to observable symptoms such as ringing in his ears, and 
tinnitus is the type of is the type of disorder associated 
with symptoms capable of lay observation.  See Charles v. 
Principi, 16 Vet. App. 370 (2002); Falzone v. Brown, 8 Vet. 
App. 398, 403 (1995)).  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110 (West 2002).  

Service connection may be granted for any disease diagnosed 
after service when all the evidence establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(2009).  

Secondary service connection shall be awarded when a 
disability "is proximately due to or the result of a service-
connected disease or injury."  38 C.F.R. § 3.310(a).  

Also, any increase in severity of a nonservice-connected 
disease or injury that is proximately due to or the result of 
a service-connected disease or injury, and not due to the 
natural progress of the nonservice-connected disease, will be 
service connected.  38 C.F.R. § 3.310(b).  

However, VA will not concede that a non-service-connected 
disease or injury was aggravated by a service-connected 
disease or injury unless the baseline level of severity of 
the nonservice-connected disease or injury is established by 
medical evidence created before the onset of aggravation or 
by the earliest medical evidence created at any time between 
the onset of aggravation and the receipt of medical evidence 
establishing the current level of severity of the nonservice-
connected disease or injury.  38 C.F.R. § 3.310(b).  

The rating activity will determine the baseline and current 
levels of severity under the Schedule for Rating Disabilities 
(38 C.F.R. part 4) and determine the extent of aggravation by 
deducting the baseline level of severity as well as any 
increase in severity due to the natural progress of the 
disease from the current level.  38 C.F.R. § 3.310(b).  

As to secondary service connection, there must be (1) 
evidence of a current disability; (2) evidence of a service-
connected disability; and (3) medical evidence establishing a 
nexus between the service-connected disability and the 
claimed disability.  See Wallin v. West, 11 Vet. App. 509, 
512 (1998).  

Significantly, the Veteran was awarded a National Defense 
Service Medal, Vietnam Service Medal, Army Commendation 
Medal, Vietnam Campaign Medal with 60 device and Bronze Star 
Medal with 1st Oak Leaf Cluster and 2 overseas bars, and had 
a military occupational specialty (MOS) of Infantry Unit 
Commander while serving in the Republic of Vietnam from 
November 4, 1969 to November 4, 1970.  The Board finds that 
the Veteran's awards, particularly the Bronze Star Medal with 
1st Oak Leaf Cluster and 2 overseas bars, along with his MOS, 
support a finding of combat service.  

As a combat veteran, he is entitled to the application of 38 
U.S.C.A. § 1154(b).  Section 1154(b) does not create a 
statutory presumption that a combat veteran's alleged disease 
or injury is service connected.  Collette v. Brown, 82 F.3d 
389, 392 (Fed. Cir. 1996).  

Rather, it aids the combat veteran by relaxing the 
adjudicative evidentiary requirements for determining what 
happened in service.  Id.  Section 1154(b) addresses the 
combat veteran's ability to allege that an event occurred in 
service while engaging in combat.  See Beausoleil v. Brown, 8 
Vet. App. 459, 464 (1996).  That section, however, does not 
address the questions of either current disability or nexus 
to service, both of which competent medical evidence is 
generally required.  Id.  Citing Caluza v. Brown, 7 Vet. App. 
498, 507 (1995).  

In the present case, service treatment records, dated in May, 
June, and July 1969, reflect findings of mild articulation 
deficit, and temporary loss of hearing in the left ear.  The 
record is negative for in-service treatment for tinnitus.  

However, given the fact that the Veteran is considered a 
combat veteran and that service treatment records reveal that 
he was treated for a hearing disorder in service, his 
assertions of suffering from tinnitus since being exposed to 
acoustic trauma during service are accepted.  See 38 U.S.C.A. 
§ 1154(b); Libertine v. Brown, 9 Vet. App. 521, 524 (1996); 
Collette v. Brown, 82 F.3d 389, 392-94 (Fed. Cir. 1996).  

Moreover, an April 2002 private treatment record shows 
complaints of bilateral tinnitus for 2 weeks.  

In conjunction with the current appeal, the Veteran underwent 
a VA audiology examination in March 2005.  Here, the Veteran 
complained of experiencing bilateral, constant tinnitus first 
starting 3 to 4 years ago following surgery for prostate 
cancer.  The examiner noted the Veteran denied undergoing 
chemotherapy, but did take antibiotics following the surgery.  
The examiner noted a military history of entering the Army in 
1968 and serving primarily as a platoon leader until 1971.  
The Veteran reported noise exposure of artillery fire, mortar 
fire, and M-16s, and indicated that he used hearing 
protection on the firing range, but not in combat.  The 
examiner diagnosed the Veteran with hearing mildly impaired 
for pure tones with normal speech recognition bilaterally, 
and tinnitus reported to be an interfering factor.  
Significantly, the examiner failed to provide an opinion 
regarding the nature and likely etiology of the Veteran's 
tinnitus.  

An evaluation of the probative value of medical opinion 
evidence is based on the medical expert's personal 
examination of the patient, the examiner's knowledge and 
skill in analyzing the data, and the medical conclusion 
reached.  The credibility and weight to be attached to such 
opinions are within the province of the Board as 
adjudicators.  Guerrieri v. Brown, 4 Vet. App. 467, 470-71 
(1993).  

The probative value of a medical opinion is generally based 
on the scope of the examination or review, as well as the 
relative merits of the expert's qualifications and analytical 
findings, and the probative weight of a medical opinion may 
be reduced if the examiner fails to explain the basis for an 
opinion.  See Sklar v. Brown, 5 Vet. App. 140 (1993).  

In this regard, the Board finds that it is necessary to 
obtain another medical opinion to more adequately addresses 
the medical nexus question in light the facts established by 
the evidence in the claims file.  See 38 U.S.C.A. § 
5103A(d)(2) (West 2002); 38 C.F.R. § 3.159(c)(4) (2009); 
Charles v. Principi, 16 Vet. App. 370 (2002); McLendon v. 
Nicholson, 20 Vet. App. 79, 81 (2006).  

The Board reminds the Veteran that the duty to assist is not 
a one-way street, and that he has a duty to cooperate, to 
include reporting for examination.  38 C.F.R. §§ 3.326, 
3.327, 3.655 (b) (2009); see also Wood v. Derwinski, 1 Vet. 
App. 190, 193 (1991).  He is advised that he has an 
obligation to assist VA in the development of his claim, and 
that failure to do so may result in an adverse decision.  

The actions identified herein are consistent with the duties 
to notify and assist imposed by the Veterans Claims 
Assistance Act (VCAA).  See 38 C.F.R. § 3.159 (2009).  
However, identification of specific actions requested on 
remand does not relieve the RO of the responsibility to 
ensure full VCAA compliance.  

Hence, in addition to the requested actions, the RO should 
also undertake any other development or notification action 
deemed warranted by VCAA prior to readjudicating the claim on 
appeal.  The RO's adjudication of the claim should include 
consideration of all evidence added to the record since the 
RO's last adjudication of the claim).  

Accordingly, the case is REMANDED for the following action:

1.  The RO should take appropriate steps 
to contact the Veteran in order to request 
that he provide sufficient information, 
and if necessary, authorization, to enable 
the RO to obtain any outstanding evidence 
relevant to the claim of service 
connection.  After securing the necessary 
authorizations for release of this 
information, the RO should seek to obtain 
copies of all records referred to by the 
Veteran not already on file.  

2.  After any available records are added 
to the claims file, the RO should schedule 
the Veteran for the appropriate VA 
examination(s) to determine the nature and 
likely etiology of his tinnitus.  The 
Veteran's claims file must be reviewed by 
the examiner(s).  All indicated tests 
should be performed and all findings 
should be reported in detail.  

Based on his/her review of the case, the 
VA examiner is requested to render an 
opinion as to whether it is at least as 
likely as not (50 percent or greater 
probability) that the Veteran's tinnitus 
was due to noise exposure that occurred 
during the Veteran's period of active 
service, or otherwise was caused or 
aggravated by a service-connected 
disability, specifically to include the 
residuals of prostate cancer.  The 
examiner should specifically address the 
Veteran's contention that his tinnitus is 
the direct result of his prostate cancer 
surgery.  

The examiner(s) should set forth the 
complete rationale for all opinions 
expressed and conclusions reached.  If the 
Veteran fails, without good cause, to 
report to the scheduled examination, the 
RO should apply the provisions of 38 
C.F.R. § 3.655(b), as appropriate.  

3.  Following completion of all indicated 
development, the RO should readjudicate 
the claim of service connection in light 
of all the evidence of record.  If any 
benefit sought on appeal remains denied, 
the Veteran should be furnished with a 
Supplemental Statement of the Case and 
afforded an appropriate opportunity to 
respond thereto.  

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  



This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).  



_________________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).  


